—Appeal from an order of Supreme Court, Ontario County (Marks, J.), entered October 6, 2000, which denied defendants’ motion for summary judgment and granted plaintiffs cross motion for partial summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying the cross motion and as modified the order is affirmed without costs.
Memorandum: Defendants appeal from an order denying their motion for summary judgment dismissing the complaint and granting plaintiffs cross motion for partial summary judgment on the cause of action alleging that defendants misappropriated trade secrets from plaintiff. The court erred in granting plaintiffs cross motion. Plaintiff alleges that defendants misappropriated trade secrets obtained by defendant Marvin Epling during the course of his employment with plaintiffs predecessor corporation and used those trade secrets in the development of an archery bow manufactured by defendant Seneca Outdoor, Inc. The parties’ submissions, however, “are rife with questions of fact, including whether trade secrets or confidential matters are involved” (Union Kol-Flo Corp. v Basil, 64 AD2d 861, 862; see, Ashland Mgt. v Janien, 82 NY2d 395, 407). We therefore modify the order by denying the cross motion. Defendants do not address in their brief the propriety of the court’s denial of their motion, and thus any issue with respect to the denial of their motion is deemed abandoned (see, Ciesinski v Town of Aurora, 202 AD2d 984). Present — Green, J.P., Hayes, Scudder, Gorski and Lawton, JJ.